Title: From John Adams to United States Congress, October 1799
From: Adams, John
To: United States Congress



ca. October 1799

On the mission to France –
To be independent of all nations and at peace with all has been the sincere desire of the United States. From the commencement of the present war in Europe unexampled in the history of modern times, the proceedings of our government, guided constantly and uniformly by this honorable and pacific maxim, have as constantly received the general approbation and steady support of my countrymen; and when the defensive attitude against the aggressions and hostilities of the french republic, not less wisely taken by the late Congress than firmly supported by the people, had produced indications of a disposition on the part of that nation to accomodate the existing differences between the two countries I felt it my duty to prepare for meeting the advances, by a nomination of ministers upon certain conditions, which the honor of my country dictated, and its moderation had given it a right to prescribe. The assurances which were required from the french government previous to the departure of our envoys have been received and are expressed in terms explicit and satisfactory. Accordingly the two envoys Mr. Ellsworth and Mr. Davie carrying with them a full knowledge of the present state of public affairs sailed from Newport on the  day of last month, and will join their colleague Mr. Murray in Holland or France, and proceed without delay to Paris the place appointed for their negotiation. The event of this mission is uncertain, but howsoever it may terminate whether in a treaty or otherwise it will be equally incumbent on the United States to persevere in that system of defense which adapted to the convenience and ability of the country has been attended with the most beneficial effects without being burdensome. Viewing the belligerent state of mankind at this epoch when scarcely a civilised nation of the world is at peace but a spirit of war is prevalent every where; unsafe & precarious must any nation be that shall neglect the means of its strength, and until this spirit of war shall abate, the United States owe it to their honor, their welfare and their peace to be prepared with effectual means of defense suited to their situation and to the important objects, claiming their protection.
On the interruption of the board of Commissioners here.
In the board of Commissioners appointed for carrying into effect the sixth article of the treaty of amity with his Britannic Majesty, a difference of opinion existed has been entertained concerning the meaning of that article as to the nature and extent of the submission, and this difference of opinion between the commissioners named on the part of the United States and the other members of the board has been accompanied with some disagreeable incidents. The former conceived it proper for them to separate from the other members which has caused a suspension of their proceedings, and the reasons assigned for the secession have appeared to me sufficiently satisfactory cogent. It is however sincerely to be regretted that an article produced by a mutual spirit of amity and as well as of justice should from any cause be have been necessarily interrupted in its execution, but it is confidently hoped that the same spirit of amity and the same sense of justice which produced the article will lead to such an explanation of it as shall fully answer its real original intentions. Nations so reasonable and so just as to make the stipulation can find no difficulty in making another that shall explain it to their mutual satisfaction. It is my fixed determination on this and every other occasion to preserve the honor and good faith of the nation inviolate, and believing his britannic magesty to be animated with the like honorable and just sentiments and it being my earnest wish that all future obstacles in the execution of the article should be removed I have instructed our minister at London to endeavour to obtain an explanatory article upon this interesting subject.
Subsequent to the secession of the american commissioners from the board in Philadelphia here, his Britannic Majesty signified to the commissioners named on his part his pleasure that they should withdraw from the board appointed to carry into effect the seventh article of the same treaty, until the obstacles for to the carrying into effect the sixth article, should appear to be removed and in obedience to this order those commissioners have seceded from the board in London and thereby its operations are also suspended. The progress in the business before the latter board in London had been such that only a few months more when the suspension took place would have been necessary for the completion of the awards. Under these circumstances and yet hoping these affairs may be finally brought to a happy conclusion I have not thought it proper to direct the american commissioners to return home.
